


--------------------------------------------------------------------------------

EXHIBIT 10.1
 
PURCHASE AGREEMENT
 
THIS PURCHASE AGREEMENT (“Agreement”) is made as of the 5th day of May, 2011 by
and among Viking Systems, Inc., a Delaware corporation (the “Company”), and the
Investors set forth on the signature pages affixed hereto (each an “Investor”
and collectively the “Investors”).
 
A.   The Company and the Investors are executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended; and
 
B.   The Investors wish to purchase from the Company, and the Company wishes to
sell and issue to the Investors, upon the terms and conditions stated in this
Agreement, (i) up to an aggregate of 12,000,000 shares (the “Shares”) of the
Company’s Common Stock, $0.001 par value (“Common Stock”), and (ii) the Warrants
(as defined below) to purchase an aggregate of 9,000,000 shares of Common Stock
(subject to adjustment) at an exercise price of $0.25 per share (subject to
adjustment) (together, the “Transaction”); and
 
C.   Contemporaneous with the sale of the Shares and the Warrants, the parties
hereto will execute and deliver a Registration Rights Agreement, in the form
attached hereto as Exhibit A (the “Registration Rights Agreement”), pursuant to
which the Company will agree to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder, and applicable state securities laws.
 
In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.   Definitions.  In addition to those terms defined above and elsewhere in
this Agreement, for the purposes of this Agreement, the following terms shall
have the meanings set forth below:
 
“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common control with, such Person.
 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
 
“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock.
 
“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company, after due inquiry.
 
“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).
 

 
 

--------------------------------------------------------------------------------

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Effective Date” means the date on which the initial Registration Statement is
declared effective by the SEC.
 
“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the SEC under the terms of the
Registration Rights Agreement.
 
“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).
 
“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise), business
or prospects of the Company, or (ii) the ability of the Company to perform its
obligations under the Transaction Documents.
 
“Material Contract” means any contract, instrument or other agreement to which
the Company is a party or by which it is bound which has been filed as an
exhibit to the SEC Filings pursuant to Item 601(b)(4) or Item 601(b)(10) of
Regulation S-K.
 
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
“Purchase Price” means Twenty Five Cents ($0.25).
 
“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.
 
“Required Investors” has the meaning set forth in the Registration Rights
Agreement.
 
“SEC Filings” has the meaning set forth in Section 4.6.
 
“Securities” means the Shares, the Warrants and the Warrant Shares.
 
“Shares” means the shares of Common Stock to be purchased by the Investors
hereunder.
 
“Transaction Documents” means this Agreement, the Warrants and the Registration
Rights Agreement.
 
“Warrants” means, as to each Investor, a warrant to purchase shares of Common
Stock in the form attached hereto as Exhibit B.
 

 
2

--------------------------------------------------------------------------------

 

“Warrant Shares” means the shares of Common Stock issuable upon the exercise of
the Warrants.
 
“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
 
2.   Purchase and Sale of the Shares and Warrants.  Subject to the terms and
conditions of this Agreement, on the Closing Date (as defined below), each of
the Investors shall severally, and not jointly, purchase, and the Company shall
sell and issue to the Investors, the Shares and the Warrants in the respective
amounts set forth on Schedule I attached hereto.
 
3.   Closing.  On May 10, 2011 (the “Closing Date”), upon confirmation that the
other conditions to closing specified herein have been satisfied or duly waived
by the Investors, each Investor shall cause a wire transfer in same day funds to
be sent to the account of the Company as instructed in writing by the Company,
in an amount representing such Investor’s pro rata portion of the Purchase Price
as set forth on the signature pages to this Agreement (the “Closing”).  Upon
receipt of the Purchase Price from the Investors, the Company shall use its best
efforts to cause the transfer agent to deliver to each Investor (a) promptly on
the Closing Date, by facsimile or other electronic transmission, a copy of a
certificate, or certificates, registered in such name or names as such Investor
may designate, representing such Investor’s Shares and Warrants and (b) on the
day following the Closing Date, by courier or FedEx, the originals of the
certificates described in clause (a).  The Closing of the purchase and sale of
the Shares and Warrants shall take place at the offices of Trombly Business Law,
PC, or at such other location and on such other date as the Company and the
Investors shall mutually agree.
 
4.   Representations and Warranties of the Company.  The Company hereby
represents and warrants to each Investor that:
 
4.1   Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation and has all requisite corporate power
and authority to carry on its business as now conducted and to own or lease its
properties, in each case as described in the SEC Filings.  The Company is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction in which the conduct of its business or its ownership or
leasing of property makes such qualification or leasing necessary unless the
failure to so qualify has not had and could not reasonably be expected to have a
Material Adverse Effect.
 
4.2   Authorization.  The Company has the corporate power and authority to enter
into this Agreement and has taken all requisite action on its part, its
officers, directors and shareholders necessary for (i) the authorization,
execution and delivery of the Transaction Documents, (ii) the authorization of
the performance of all obligations of the Company hereunder or thereunder, and
(iii) the authorization, issuance (or reservation for issuance) and delivery of
the Securities.  The Transaction Documents constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally and to general equitable
principles.
 

 
3

--------------------------------------------------------------------------------

 

 
4.3   Capitalization.  The Company has duly and validly authorized capital stock
as set forth in the SEC Filings and in the Certificate of Incorporation of the
Company, as amended and as in effect as of the closing date (the “Certificate of
Incorporation”).  All of the issued and outstanding shares of the Company’s
capital stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of pre-emptive rights and were issued in full compliance
with applicable state and federal securities law and any rights of third
parties.  Except as described in the SEC Filings, no Person is entitled to
pre-emptive or similar statutory or contractual rights with respect to any
securities of the Company.  Except as described in the SEC Filings, there are no
outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which the Company is or may be
obligated to issue any equity securities of any kind and except as contemplated
by this Agreement, nor is the Company currently in negotiations for the issuance
of any equity securities of any kind.  Except as described in the SEC Filings
and except for the Registration Rights Agreement, there are no voting
agreements, buy-sell agreements, option or right of first purchase agreements or
other agreements of any kind among the Company and any of the securityholders of
the Company relating to the securities of the Company held by them.  Except as
described in the SEC Filings and except as provided in the Registration Rights
Agreement, no Person has the right to require the Company to register any
securities of the Company under the 1933 Act, whether on a demand basis or in
connection with the registration of securities of the Company for its own
account or for the account of any other Person.
 
Except as described in the SEC Filings, the issuance and sale of the Securities
hereunder will not obligate the Company to issue shares of Common Stock or other
securities to any other Person (other than the Investors) and will not result in
the adjustment of the exercise, conversion, exchange or reset price of any
outstanding security, other than as set forth in the Engagement Letter (as
defined herein).
 
The Company does not have outstanding shareholder purchase rights, a “poison
pill” or any similar arrangement in effect giving any Person the right to
purchase any equity interest in the Company upon the occurrence of certain
events.
 
As of May 2, 2011 and prior to giving effect to the Transaction, there were (i)
60,382,597 shares of Common Stock issued and outstanding, (ii) 20,832,576 shares
of Common Stock issuable upon exercise of outstanding warrants, (iii) 9,332,920
shares of Common Stock issuable upon exercise of outstanding options and (iv)
zero outstanding restricted stock units.
 
4.4   Valid Issuance.  The Shares have been duly and validly authorized and,
when issued and paid for pursuant to this Agreement, will be validly issued,
fully paid and nonassessable, and shall be free and clear of all encumbrances
and restrictions, except for restrictions on transfer set forth in the
Transaction Documents or imposed by applicable securities laws.  The Warrants
have been duly and validly authorized.  Upon the due exercise of the Warrants
and full payment for the exercise price thereof, the Warrant Shares will be
validly issued, fully paid and non-assessable free and clear of all encumbrances
and restrictions, except for restrictions on transfer set forth in the
Transaction Documents or imposed by applicable securities laws.  The Company has
reserved a sufficient number of shares of Common Stock for issuance upon the
exercise of the Warrants, free and clear of all encumbrances and restrictions,
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws.
 
4.5   Consents.  The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Securities require
no consent of, action by or in respect of, or filing with, any Person,
governmental body, agency, or official other than filings that have been made
pursuant to applicable state securities laws and post-sale filings pursuant to
applicable state and federal securities laws which the Company undertakes to
file within the applicable time periods.  Subject to the accuracy of the
representations and warranties of each Investor set forth in Section 5 hereof,
the Company has taken all action necessary to exempt (i) the issuance and sale
of the Securities, (ii) the issuance of the Warrant Shares upon due exercise of
the Warrants, and (iii) the other transactions contemplated by the Transaction
Documents from the provisions of any shareholder rights plan or other “poison
pill” arrangement, any anti-takeover, business combination or control share law
or statute binding on the Company or to which the Company or any of its assets
and properties may be subject and any provision of the Certificate of
Incorporation or the Company’s Bylaws, as in effect as of the closing date (the
“Bylaws”), that is or could reasonably be expected to become applicable to the
Investors as a result of the transactions contemplated hereby, including,
without limitation, the issuance of the Securities and the ownership,
disposition or voting of the Securities by the Investors or the exercise of any
right granted to the Investors pursuant to this Agreement or the other
Transaction Documents.
 

 
4

--------------------------------------------------------------------------------

 

 
4.6   Delivery of SEC Filings; Business.  The Company has made available to the
Investors through the EDGAR system, true and complete copies of the Company’s
most recent Annual Report on Form 10-K for the fiscal year ended December 31,
2010 (as amended prior to the date hereof, the “10-K”), and all other reports
filed by the Company pursuant to Sections 13(a), 13(e), 14 and 15(d) of the 1934
Act since the filing of the 10-K and during the twelve (12) months preceding the
date hereof (collectively, the “SEC Filings”).  The SEC Filings are the only
filings required of the Company pursuant to the 1934 Act for such period.  The
Company is engaged in all material respects only in the business described in
the SEC Filings and the SEC Filings contain a complete and accurate description
in all material respects of the business of the Company.
 
4.7   Use of Proceeds.  The net proceeds of the sale of the Shares and the
Warrants hereunder shall be used by the Company for working capital and general
corporate purposes, including, without limitation, building additional 3DHD
Vision Systems and supporting the sales and marketing functions of the Company.
 
4.8   No Material Adverse Change.  Since December 31, 2010, except as described
in the SEC Filings, there has not been:
 
(i)   any change in the consolidated assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in the Company’s 10-K, except for changes in the ordinary course of
business which have not had and could not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate;
 
(ii)   any declaration or payment of any dividend, or any authorization or
payment of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;
 
(iii)   any material damage, destruction or loss, whether or not covered by
insurance to any assets or properties of the Company;
 
(iv)   any waiver, not in the ordinary course of business, by the Company of a
material right or of a material debt owed to it;
 
(v)   any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by the Company, except in the ordinary course of business and
which is not material to the assets, properties, financial condition, operating
results or business of the Company (as such business is presently conducted and
as it is proposed to be conducted);
 
(vi)   any change or amendment to the Certificate of Incorporation (other than
in connection with the transactions contemplated hereby) or Bylaws, or material
change to any material contract or arrangement by which the Company is bound or
to which any of their respective assets or properties is subject;
 

 
5

--------------------------------------------------------------------------------

 

(vii)   any material labor difficulties or labor union organizing activities
with respect to employees of the Company;
 
(viii)   any material transaction entered into by the Company other than in the
ordinary course of business;
 
(ix)   the loss of the services of any key employee, or material change in the
composition or duties of the senior management of the Company;
 
(x)   the loss or, to the Company’s Knowledge, threatened loss of any customer
which has had or could reasonably be expected to have a Material Adverse Effect;
or
 
(xi)   any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.
 
4.9   SEC Filings.
 
(a)   At the time of filing thereof, the SEC Filings complied as to form in all
material respects with the requirements of the 1934 Act and did not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
 
(b)   Each registration statement and any amendment thereto filed by the Company
pursuant to the 1933 Act and the rules and regulations thereunder, as of the
date such statement or amendment became effective, complied as to form in all
material respects with the 1933 Act and did not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements made therein not misleading; and
each prospectus filed pursuant to Rule 424(b) under the 1933 Act, as of its
issue date and as of the closing of any sale of securities pursuant thereto did
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.
 
4.10   No Conflict, Breach, Violation or Default.  The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Securities will not (i) conflict with or result in a breach or
violation of (a) any of the terms and provisions of, or constitute a default
under the Certificate of Incorporation or the Bylaws (true and complete copies
of which have been made available to the Investors through the EDGAR system), or
(b) any statute, rule, regulation or order of any governmental agency or body or
any court, domestic or foreign, having jurisdiction over the Company or any of
its assets or properties, or (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
result in the creation of any lien, encumbrance or other adverse claim upon any
of the properties or assets of the Company or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any Material Contract, except in the case of clauses
(i)(b) and (ii) above, such as could not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate.
 

 
6

--------------------------------------------------------------------------------

 

 
4.11   Tax Matters.  The Company has prepared and filed (or filed applicable
extensions therefore) all tax returns required to have been filed by the Company
with all appropriate governmental agencies and paid all taxes shown thereon or
otherwise owed by it, other than any such taxes which the Company is contesting
in good faith and for which adequate reserves have been provided and reflected
in the Company’s financial statements included in the SEC Filings.  The charges,
accruals and reserves on the books of the Company in respect of taxes for all
fiscal periods are adequate in all material respects, and there are no material
unpaid assessments against the Company nor, to the Company’s Knowledge, any
basis for the assessment of any additional taxes, penalties or interest for any
fiscal period or audits by any federal, state or local taxing authority except
for any assessment which is not material to the Company.  All taxes and other
assessments and levies that the Company is required to withhold or to collect
for payment have been duly withheld and collected and paid to the proper
governmental entity or third party when due, other than any such taxes which the
Company is contesting in good faith and for which adequate reserves have been
provided and reflected in the Company’s financial statements included in the SEC
Filings.  There are no tax liens or claims pending or, to the Company’s
Knowledge, threatened in writing against the Company or any of its assets or
property.  Except as described in the SEC Filings, there are no outstanding tax
sharing agreements or other such arrangements between the Company and any other
corporation or entity.
 
4.12   Title to Properties.  Except as disclosed in the SEC Filings, the Company
has good and marketable title to all real properties and all other properties
and assets (excluding Intellectual Property assets which are the subject of
Section 4.15 hereof) owned by it, in each case free from liens, encumbrances and
defects that would materially affect the value thereof or materially interfere
with the use made or currently planned to be made thereof by them; and except as
disclosed in the SEC Filings, the Company holds any leased real or personal
property under valid and enforceable leases with no exceptions that would
materially interfere with the use made or currently planned to be made thereof
by them.
 
4.13   Certificates, Authorities and Permits.  The Company possesses adequate
certificates, authorities or permits issued by appropriate governmental agencies
or bodies necessary to conduct the business now operated by it, except to the
extent failure to possess such certificates, authorities or permits could not
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate, and the Company has not received any notice of proceedings relating
to the revocation or modification of any such certificate, authority or permit
that, if determined adversely to the Company, could reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate.
 
4.14   Labor Matters.
 
(a)   Except as set forth in the SEC Filings, the Company is not a party to or
bound by any collective bargaining agreements or other agreements with labor
organizations.  The Company has not violated in any material respect any laws,
regulations, orders or contract terms, affecting the collective bargaining
rights of employees, labor organizations or any laws, regulations or orders
affecting employment discrimination, equal opportunity employment, or employees’
health, safety, welfare, wages and hours.
 
(b)   (i) There are no labor disputes existing, or to the Company’s Knowledge,
threatened, involving strikes, slow-downs, work stoppages, job actions,
disputes, lockouts or any other disruptions of or by the Company’s employees,
(ii) there are no unfair labor practices or petitions for election pending or,
to the Company’s Knowledge, threatened before the National Labor Relations Board
or any other federal, state or local labor commission relating to the Company’s
employees, (iii) no demand for recognition or certification heretofore made by
any labor organization or group of employees is pending with respect to the
Company and (iv) to the Company’s Knowledge, the Company enjoys good labor and
employee relations with its employees and labor organizations.
 

 
7

--------------------------------------------------------------------------------

 

(c)   The Company is, and at all times has been, in compliance with all
applicable laws respecting employment (including laws relating to classification
of employees and independent contractors) and employment practices, terms and
conditions of employment, wages and hours, and immigration and naturalization,
except where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate.  There are no claims
pending against the Company before the Equal Employment Opportunity Commission
or any other administrative body or in any court asserting any violation of
Title VII of the Civil Rights Act of 1964, the Age Discrimination Act of 1967,
42 U.S.C. §§ 1981 or 1983 or any other federal, state or local Law, statute or
ordinance barring discrimination in employment.
 
(d)   To the Company’s Knowledge, the Company has no liability for the improper
classification by the Company of its employees as independent contractors or
leased employees prior to the Closing.
 
4.15   Intellectual Property.  The Company owns, or has obtained valid and
enforceable licenses for, or other rights to use, the Intellectual Property
necessary for the conduct of the business of the Company as currently conducted
and as described in the SEC Filings as being owned or licensed by them, except
where the failure to own, license or have such rights could not reasonably be
expected to result in a Material Adverse Effect, individually or in the
aggregate.  Except as described in the SEC Filings, (i) to the Company’s
Knowledge, there are no third parties who have or will be able to establish
rights to any Intellectual Property, except for the ownership rights of the
owners of the Intellectual Property which is licensed to the Company as
described in the SEC Filings or where such rights could not reasonably be
expected to result in a Material Adverse Effect, individually or in the
aggregate, (ii) there is no pending or, to the Company’s Knowledge, threat of
any, action, suit, proceeding or claim by others challenging the Company’s
rights in or to, or the validity, enforceability, or scope of, any Intellectual
Property owned by or licensed to the Company or claiming that the use of any
Intellectual Property by the Company in its businesses as currently conducted
infringes, violates or otherwise conflicts with the intellectual property rights
of any third party, and (iii) to the Company’s Knowledge, the use by the Company
of any Intellectual Property by the Company in its businesses as currently
conducted does not infringe, violate or otherwise conflict with the intellectual
property rights of any third party.
 
4.16   Environmental Matters.  To the Company’s Knowledge, the Company is not in
violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), owns or operates any real
property contaminated with any substance that is subject to any Environmental
Laws, is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, or is subject to any claim relating to any Environmental
Laws, which violation, contamination, liability or claim has had or could
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate; and there is no pending or, to the Company’s Knowledge, threatened
investigation that might lead to such a claim.
 
4.17   Litigation.  There are no pending actions, suits or proceedings against
or affecting the Company or any of its properties; and to the Company’s
Knowledge, no such actions, suits or proceedings are threatened, except (i) as
described in the SEC Filings or (ii) any such proceeding, which if resolved
adversely to the Company, could not reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate. Neither the Company nor any
director or officer thereof, is or has been the subject of any action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty.  There has not been, and to the Company’s
Knowledge, there is not pending or contemplated, any investigation by the SEC
involving the Company or any current or former director or officer of the
Company.  The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the 1933
Act or the 1934 Act.
 

 
8

--------------------------------------------------------------------------------

 

 
4.18   Financial Statements.  The financial statements included in each SEC
Filing comply in all material respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing (or to the extent corrected by a subsequent restatement) and
present fairly, in all material respects, the consolidated financial position of
the Company as of the dates shown and its consolidated results of operations and
cash flows for the periods shown, and such financial statements have been
prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis (“GAAP”) (except as may be disclosed
therein or in the notes thereto, and, in the case of quarterly financial
statements, as permitted by Form 10-Q under the 1934 Act).  Except as set forth
in the SEC Filings filed prior to the date hereof, the Company has not incurred
any liabilities, contingent or otherwise, except those incurred in the ordinary
course of business, consistent (as to amount and nature) with past practices
since the date of such financial statements, none of which, individually or in
the aggregate, have had or could reasonably be expected to have a Material
Adverse Effect.
 
4.19   Insurance Coverage.  The Company maintains in full force and effect
insurance coverage that is customary for comparably situated companies for the
business being conducted and properties owned or leased by the Company.
 
4.20   Brokers and Finders.  No Person, including, without limitation, any
Investor or any current holder of shares of Common Stock, will have, as a result
of the transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company, other than broker’s
fees the Company will pay in connection with the transactions contemplated by
this Agreement as described in that certain engagement letter dated August 6,
2010 between the Company and Hughes Capital (the “Engagement Letter”).
 
4.21   No Directed Selling Efforts or General Solicitation.  Neither the Company
nor any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D) in connection with
the offer or sale of any of the Securities.
 
4.22   No Integrated Offering.  Assuming the accuracy of the Investors’
representations and warranties set forth in Section 5 hereof, neither the
Company nor any of its Affiliates, nor any Person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any Company security or
solicited any offers to buy any security, which are or will be integrated with
this offering of the Securities hereunder in a manner that would adversely
affect reliance by the Company on Section 4(2) for the exemption from
registration for the transactions contemplated hereby or would require
registration of the Securities under the 1933 Act.
 
4.23   Private Placement.  Assuming the accuracy of the Investors’
representations and warranties set forth in Section 5 hereof, the offer and sale
of the Securities to the Investors as contemplated hereby is exempt from the
registration requirements of the 1933 Act.
 
4.24   Questionable Payments.  Neither the Company nor, to the Company’s
Knowledge, any of its current or former shareholders, directors, officers,
employees, agents or other Persons acting on behalf of the Company, has, on
behalf of the Company or in connection with its businesses, (i) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity, (ii) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds, (iii) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets, (iv) made any false or fictitious entries
on the books and records of the Company, or (v) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment of any nature.
 

 
9

--------------------------------------------------------------------------------

 

 
4.25   Transactions with Affiliates.  Except as disclosed in the SEC Filings and
except as would not be required to be disclosed in the SEC Filings, none of the
officers or directors of the Company and, to the Company’s Knowledge, none of
the employees of the Company is presently a party to any transaction with the
Company (other than as holders of stock options and/or warrants, and for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
Company’s Knowledge, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
4.26   Internal Controls.  The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company.  The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  The Company has established
disclosure controls and procedures (as defined in 1934 Act Rules 13a-15(e) and
15d-15(e)) for the Company and designed such disclosure controls and procedures
to ensure that material information relating to the Company is made known to the
certifying officers by others within those entities, particularly during the
period in which the Company’s most recently filed periodic report under the 1934
Act, as the case may be, is being prepared.  The Company’s certifying officers
have evaluated the effectiveness of the Company’s controls and procedures as of
the end of the period covered by the most recently filed periodic report under
the 1934 Act (such date, the “Evaluation Date”).  The Company presented in its
most recently filed periodic report under the 1934 Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no significant changes in the Company’s
internal controls (as such term is defined in Item 308 of Regulation S-K) or, to
the Company’s Knowledge, in other factors that could significantly affect the
Company’s internal controls.  The Company maintains and will continue to
maintain a standard system of accounting established and administered in
accordance with GAAP and the applicable requirements of the 1934 Act while it
continues to report under the 1934 Act.
 
 
4.27   Investment Company.  The Company is not required to be registered as, and
is not an Affiliate of, and immediately following the Closing will not be
required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
Each of the Investors acknowledges and agrees that the Company has not made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 4.  Each of the
Investors further acknowledges and agrees that neither the Company nor any other
Person has made any representation or warranty, expressed or implied, as to the
accuracy or completeness of any information received by any such Investor which
constitutes or may be deemed to constitute a projection, estimate or other
forecast and certain business plan information, except that such information was
prepared in good faith and based upon assumptions that the Company believes to
have been reasonable at the time such information, if any, was provided to the
applicable Investor.
 

 
10

--------------------------------------------------------------------------------

 

5.   Representations and Warranties of the Investors.  Each of the Investors
hereby severally, and not jointly, represents and warrants to the Company that:
 
5.1   Organization and Existence.  Such Investor is a corporation, limited
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization and has all requisite corporate, partnership or limited liability
company power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.
 
5.2   Authorization.  The execution, delivery and performance by such Investor
of the Transaction Documents to which such Investor is a party have been duly
authorized and each will constitute the legal, valid and binding obligation of
such Investor, enforceable against such Investor in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.
 
5.3   Consents.  All consents, approvals, orders and authorizations required on
the part of such Investor in connection with the execution, delivery or
performance of each Transaction Document and the consummation of the
transactions contemplated hereby and thereby have been obtained and are
effective as of the date hereof.
 
5.4   Purchase Entirely for Own Account.  The Securities to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same
and has no arrangement or understanding with any other Persons regarding the
distribution of such Securities in violation of the 1933 Act or any applicable
state securities law without prejudice, however, to such Investor’s right at all
times to sell or otherwise dispose of all or any part of such Securities in
compliance with applicable federal and state securities laws.  Such Investor is
acquiring the Securities hereunder in the ordinary course of its
business.  Nothing contained herein shall be deemed a representation or warranty
by such Investor to hold the Securities for any period of time.  Such Investor
is not a broker-dealer registered with the SEC under the 1934 Act or an entity
engaged in a business that would require it to be so registered.
 
5.5   Investment Experience.  Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.
 
5.6   Disclosure of Information.  Such Investor has had an opportunity to
receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Securities.  Such
Investor acknowledges receipt of copies of the SEC Filings.  Neither such
inquiries nor any other due diligence investigation conducted by such Investor
shall modify, limit or otherwise affect such Investor’s right to rely on the
Company’s representations and warranties contained in this Agreement.
 
5.7   Restricted Securities.  Such Investor understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.
 

 
11

--------------------------------------------------------------------------------

 

 
5.8   Legends.  It is understood that, except as provided below, certificates
evidencing the Securities may bear the following or any similar legend:
 
(a)   “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE TRANSFERRED
UNLESS (I) SUCH SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE
SECURITIES ACT AND SUCH REGISTRATION STATEMENT REMAINS EFFECTIVE, (II) SUCH
SECURITIES MAY BE SOLD PURSUANT TO RULE 144, OR (III) THE COMPANY HAS RECEIVED
AN OPINION OF COUNSEL TO THE COMPANY, STATING THAT SUCH TRANSFER MAY LAWFULLY BE
MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT.”
 
(b)   If required by the authorities of any state in connection with the
issuance of sale of the Securities, the legend required by such state authority.
 
5.9   Accredited Investor.  Such Investor is an accredited investor as defined
in Rule 501(a) of Regulation D, as amended, under the 1933 Act.  Such Investor
was not organized for the specific purpose of acquiring the Securities and is
not required to be registered as a broker-dealer under Section 15 of the
Exchange Act.
 
5.10   No General Solicitation.  Such Investor did not learn of the investment
in the Securities as a result of any general solicitation or general
advertising.
 
5.11   Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor, other than broker’s
fees pursuant to the Engagement Letter.
 
5.12   Prohibited Transactions.  Since such time as such Investor was first
contacted by the Company or any other Person acting on behalf of the Company
regarding the transactions contemplated hereby through the public announcement
of the Transaction, neither such Investor nor any Affiliate of such Investor
which (a) had knowledge of the transactions contemplated hereby, (b) has or
shares discretion relating to such Investor’s investments or trading or
information concerning such Investor’s investments, including in respect of the
Securities, or (c) is subject to such Investor’s review or input concerning such
Affiliate’s investments or trading (collectively, “Trading Affiliates”) has,
directly or indirectly, effected or agreed to effect, or will directly or
indirectly effect, any short sale, whether or not against the box, established
any “put equivalent position” (as defined in Rule 16a-1(h) under the 1934 Act)
with respect to the Common Stock, granted any other right (including, without
limitation, any put or call option) with respect to the Common Stock or with
respect to any security that includes, relates to or derived any significant
part of its value from the Common Stock or otherwise sought to hedge its
position in the Securities (each, a “Prohibited Transaction”).  Such Investor
acknowledges that the representations, warranties and covenants contained in
this Section 5.12 are being made for the benefit of the Investors as well as the
Company and that each of the other Investors shall have an independent right to
assert any claims against such Investor arising out of any breach or violation
of the provisions of this Section 5.12.
 

 
12

--------------------------------------------------------------------------------

 

The Company acknowledges and agrees that each Investor has not made any
representations or warranties with respect to the transactions contemplated by
the Transaction Documents other than those specifically set forth in this
Section 5.
 
6.   Conditions to Closing.
 
6.1   Conditions to the Investors’ Obligations. The obligation of each Investor
to purchase the Shares and the Warrants at the Closing is subject to the
fulfillment to such Investor’s satisfaction, on or prior to the Closing Date, of
the following conditions, any of which may be waived by such Investor (as to
itself only):
 
(a)   The representations and warranties made by the Company in Section 4 hereof
qualified as to materiality shall be true and correct at all times prior to and
on the Closing Date as so qualified, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct as of such earlier
date as so qualified, and, the representations and warranties made by the
Company in Section 4 hereof not qualified as to materiality shall be true and
correct in all material respects at all times prior to and on the Closing Date,
except to the extent any such representation or warranty expressly speaks as of
an earlier date, in which case such representation or warranty shall be true and
correct in all material respects as of such earlier date.  The Company shall
have performed in all material respects all obligations and covenants herein
required to be performed by it on or prior to the Closing Date.
 
(b)   The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
purchase and sale of the Securities and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect.
 
(c)   The Company shall have executed and delivered the Registration Rights
Agreement.
 
(d)   No judgment, writ, order, injunction, award or decree of or by any court,
or judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.
 
(e)   The Company shall have delivered a certificate, executed on behalf of the
Company by its Chief Executive Officer or its Chief Financial Officer, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in subsections (a), (b), (d) and (h) of this Section 6.1.
 
(f)   The Company shall have delivered a certificate, executed on behalf of the
Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company or any duly
authorized committee thereof approving the transactions contemplated by this
Agreement and the other Transaction Documents and the issuance of the
Securities, certifying the current versions of the Certificate of Incorporation
and Bylaws and certifying as to the signatures and authority of persons signing
the Transaction Documents and related documents on behalf of the Company.
 

 
13

--------------------------------------------------------------------------------

 

(g)   The Investors shall have received an opinion from Trombly Business Law PC,
special counsel to the Company, dated as of the Closing Date, in form and
substance reasonably acceptable to the Investors and addressing such legal
matters as the Investors may reasonably request.
 
(h)   No stop order or suspension of trading shall have been imposed by the SEC
or any other governmental or regulatory body with respect to public trading in
the Common Stock.
 
(i)   The Company shall have terminated the equity line of credit entered into
with Dutchess Opportunity Fund II, LP pursuant to the Investment Agreement,
dated as of January 7, 2010, and any documents entered into in connection with
such Investment Agreement.
 
(j)   The stock purchase agreement dated May 4, 2011 and warrant purchase
agreement dated May 4, 2011 between Clinton Magnolia Master Fund, Ltd. and
Midsummer Investment, Ltd. shall have been executed.
 
6.2   Conditions to Obligations of the Company. The Company’s obligation to sell
and issue the Shares and the Warrants at the Closing is subject to the
fulfillment to the satisfaction of the Company on or prior to the Closing Date
of the following conditions, any of which may be waived by the Company:
 
(a)   The representations and warranties made by the Investors in Section 5
hereof, other than the representations and warranties contained in Sections 5.4,
5.5, 5.6, 5.7, 5.8, 5.9 and 5.10 (the “Investment Representations”), shall be
true and correct in all material respects when made, and shall be true and
correct in all material respects on the Closing Date with the same force and
effect as if they had been made on and as of said date.  The Investment
Representations shall be true and correct in all respects when made, and shall
be true and correct in all respects on the Closing Date with the same force and
effect as if they had been made on and as of said date.  The Investors shall
have performed in all material respects all obligations and covenants herein
required to be performed by them on or prior to the Closing Date.
 
(b)   The Investors shall have executed and delivered the Registration Rights
Agreement.
 
(c)   The Investors shall have delivered the Purchase Price to the Company.
 
6.3   Termination of Obligations to Effect Closing; Effects.
 
(a)   The obligations of the Company, on the one hand, and the Investors, on the
other hand, to effect the Closing shall terminate as follows:
 
(i)   Upon the mutual written consent of the Company and the Investors;
 
(ii)   By the Company if any of the conditions set forth in Section 6.2 shall
have become incapable of fulfillment, and shall not have been waived by the
Company;
 
(iii)   By an Investor (with respect to itself only) if any of the conditions
set forth in Section 6.1 shall have become incapable of fulfillment, and shall
not have been waived by the Investor; or
 
(iv)   By either the Company or any Investor (with respect to itself only) if
the Closing has not occurred on or prior to May 13, 2011;
 

 
14

--------------------------------------------------------------------------------

 

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.
 
(b)   In the event of termination by the Company or any Investor of its
obligations to effect the Closing pursuant to this Section 6.3, written notice
thereof shall forthwith be given to the other Investors by the Company and the
other Investors shall have the right to terminate their obligations to effect
the Closing upon written notice to the Company and the other Investors.  Nothing
in this Section 6.3 shall be deemed to release any party from any liability for
any breach by such party of the terms and provisions of this Agreement or the
other Transaction Documents or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement
or the other Transaction Documents.
 
7.   Covenants and Agreements.
 
7.1   Reservation of Common Stock.  The Company shall at all times reserve and
keep available out of its authorized but unissued shares of Common Stock, solely
for the purpose of providing for the exercise of the Warrants, such number of
shares of Common Stock as shall from time to time equal the Warrant Shares
issuable from time to time.
 
7.2   [Intentionally omitted]
 
7.3   No Conflicting Agreements.  The Company will not take any action, enter
into any agreement or make any commitment that would conflict or interfere in
any material respect with the Company’s obligations to the Investors under the
Transaction Documents.
 
7.4   Insurance.  The Company shall maintain appropriate insurance coverage
consistent with its business being conducted.
 
7.5   Compliance with Laws.  The Company will comply in all material respects
with all applicable laws, rules, regulations, orders and decrees of all
governmental authorities.
 
7.6   Listing of Underlying Shares and Related Matters.  If the Company applies
to have its Common Stock or other securities traded on any principal stock
exchange or market, it shall include in such application the Shares and the
Warrant Shares and will take such other action as is necessary to cause such
Common Stock to be so listed.
 
7.7   Termination of Covenants.  The provisions of Sections 7.3 through 7.5
shall terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.
 
7.8   Removal of Legends.  Consistent with federal and state securities laws,
upon the earlier of (i) the sale or disposition of any Securities by an Investor
pursuant to Rule 144 or pursuant to any other exemption under the 1933 Act such
that the purchaser acquires freely tradable securities or (ii) any Securities of
the Investor becoming eligible to be sold without restriction pursuant to all
applicable requirements of Rule 144, upon the written request of such Investor,
the Company shall or, in the case of Common Stock, shall cause the transfer
agent for the Common Stock (the “Transfer Agent”) to issue replacement
certificates representing such Securities.  The Company or the Company’s
transfer agent may require an opinion of counsel prior to such removal of any
legend.
 

 
15

--------------------------------------------------------------------------------

 

 
7.9   Board of Directors.  Promptly following the Closing, the Company shall
cause Joseph De Perio to be appointed as a member of the Board of Directors of
the Company with compensation at the same time and in the same manner as the
existing three (3) members of the Board of Directors of the Company for so long
as he serves as a director as such compensation may be modified from time to
time by the Board of Directors.  Such compensation may depend on Mr. De Perio’s
membership and participation in Board committees but will be consistent with
compensation paid to other members of like Board committees.   Mr. De Perio
shall be appointed to two of the following committees: (i) compensation, (ii)
audit, and (iii) governance and nominating assuming Mr. De Perio meets all
regulatory requirements to serve on such committees.  For purposes of clarity,
the Company does not have a governance and nominating committee at this
time.  Furthermore, if the Company lists any of its securities on one or more
exchanges, and Mr. De Perio does not meet such exchange’s definition of
“independent” as may be established from time to time, the Board may, in its
sole discretion, not appoint Mr. De Perio to any committee.  If Mr. De Perio
resigns from the Board of Directors, Clinton Group, Inc. shall have the right to
appoint an additional member of the Board of Directors of the Company, provided
that funds and accounts managed by Clinton Group, Inc. at such time own more
than twenty percent (20%) of the Company’s total outstanding voting
securities.  Such appointment will be subject to Board approval which will not
be unreasonably withheld and, consistent with the Company’s by-laws then in
effect, shareholder approval.  In the event that the Board of Directors expands
to seven (7) or more members at any time prior to three (3) years from the
Closing Date, Clinton Group, Inc. shall have the right to appoint an additional
member of the Board of Directors of the Company, provided that funds and
accounts managed by Clinton Group, Inc. at such time own more than twenty
percent (20%) of the Company’s total outstanding voting securities.  Such
appointment will be subject to Board approval which will not be unreasonably
withheld and, consistent with the Company’s by-laws then in effect, shareholder
approval.  Mr. De Perio’s appointment will be subject to shareholder approval
consistent with the Company’s by-laws.  Furthermore, Mr. De Perio will be
obligated, consistent with the requirements for all Company directors, to comply
with the Company’s policies including the Company’s Code of Ethics.  After three
years from the Closing Date, Mr. De Perio will tender a resignation from the
Board of Directors and Clinton Group, Inc. will have the right to appoint a
member of the Board of Directors if funds and accounts managed by Clinton Group,
Inc. at such time own more than twenty percent (20%) of the Company’s total
outstanding voting securities.  Such subsequent appointments will be on a 12
month basis and only renewable if funds and accounts managed by Clinton Group,
Inc. own twenty percent (20%) of the Company’s total outstanding voting
securities.
 
7.10   Subsequent Equity Sales.
 
(a)   From the date hereof until nine (9) months after the Closing Date, without
the consent of the Required Investors, the Company shall not issue shares of
Common Stock or Common Stock Equivalents. Notwithstanding the foregoing, the
provisions of this Section 7.10(a) shall not apply to (i) the issuance of Common
Stock or Common Stock Equivalents upon the conversion or exercise of any
securities of the Company outstanding on the date hereof, provided that the
terms of such security are not amended after the date hereof to decrease the
exercise price or increase the Common Stock or Common Stock Equivalents
receivable upon the exercise, conversion or exchange thereof, (ii) the issuance
of any Common Stock or Common Stock Equivalents pursuant to any Company equity
incentive plan approved by the Company’s shareholders and in place as of the
date hereof, (iii) the issuance of Common Stock or Common Stock Equivalents to
any employees, officers or directors of the Company during the six (6) month
period following the Closing Date representing less than 1.1 million shares of
Common Stock in the aggregate, (iv) the issuance of Common Stock or Common Stock
Equivalents pursuant to the Engagement Letter, or (v) the issuance of Common
Stock or Common Stock Equivalents in a strategic transaction, including, without
limitation, joint ventures, manufacturing, marketing, licensing or distribution
arrangements or technology transfer or development arrangements, in each case
approved by a majority of the disinterested directors, provided any such
issuance shall only be to a Person which is, itself or through its subsidiaries,
an operating company in a business synergistic with the business of the Company
and in which the Company receives benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities.
 

 
16

--------------------------------------------------------------------------------

 

(b)   From the date hereof until the earlier of (i) three (3) years from the
Closing Date or (ii) such time as no Investor holds any of the Securities, the
Company shall be prohibited from effecting or entering into an agreement to
effect any “Variable Rate Transaction”.  The term “Variable Rate Transaction”
shall mean a transaction in which the Company issues or sells any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional shares of Common Stock either (1) at a
conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for the shares of Common Stock
at any time after the initial issuance of such debt or equity securities, or (2)
with a conversion, exercise or exchange price that is subject to being reset at
some future date after the initial issuance of such debt or equity security or
upon the occurrence of specified or contingent events directly or indirectly
related to the business of the Company or the market for the Common Stock.  For
the avoidance of doubt, the issuance of a security which is subject to customary
anti-dilution protections, including where the conversion, exercise or exchange
price is subject to adjustment as a result of stock splits, reverse stock splits
and other similar recapitalization or reclassification events, shall not be
deemed to be a “Variable Rate Transaction.”
 
(c)   From the date hereof until the earlier of (i) one (1) year from the
Closing Date or (ii) such time as no Investor holds any of the Securities, the
Company shall be prohibited from entering into any agreement, including, but not
limited to, an equity line of credit, whereby the Company may sell securities at
a future determined price.
 
(d)   The Company shall not, and shall use its commercially reasonable efforts
to ensure that no Affiliate of the Company shall, sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the 1933 Act) that will be integrated with the offer or
sale of the Securities in a manner that would require the registration under the
1933 Act of the sale of the Securities to the Investors, or that will be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any trading market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.
 
7.11   Equal Treatment of Investors.  No consideration shall be offered or paid
to any Person to amend or consent to a waiver or modification of any provision
of any of the Transaction Documents unless the same consideration is also
offered to all of the parties to the Transaction Documents.  For clarification
purposes, this provision constitutes a separate right granted to each Investor
by the Company and negotiated separately by each Investor, and is intended for
the Company to treat the Investors as a class and shall not in any way be
construed as the Investors acting in concert or as a group with respect to the
purchase, disposition or voting of Securities or otherwise.
 
7.12   Right of First Offer.  From the date hereof until twelve (12) months
after the Closing Date, in the event that the Company decides at any time after
the date hereof to (a)(i) issue equity securities in the Company (other than
shares issued for compensation or services) or (ii) issue debt securities that
are convertible, exchangeable or exercisable into equity securities or
equity-linked securities of the Company (“Convertible Securities”), in either
case, which are effected at a price that is below the exercise price of the
Warrants or that are secured, or (b) to enter into a debt financing (which shall
not include any loans from banks or commercial lending institutions that are not
Convertible Securities), then in each case the Company shall first provide the
Investors with the opportunity to purchase such equity securities or Convertible
Securities or to provide such debt financing.  If, within ten (10) days of
notice to the Investors of such opportunity, including a description in
reasonable detail of all material terms of the proposed securities or financing,
no Investor has notified the Company of its election to purchase such equity
securities or Convertible Securities or to provide such debt financing, then the
Company shall be entitled to proceed with such issuance or financing, as the
case may be, with persons other than the Investors, but only on the terms so
described.  The Company shall be obligated to provide the Investors with the
opportunity to purchase such securities or provide such financing with respect
to each separate transaction contemplated by the Company.
 

 
17

--------------------------------------------------------------------------------

 

 
7.13   Short Sales.  From the date hereof until one (1) year after the Closing
Date, no Investor shall enter into any short sales or any other Prohibited
Transaction relating to the Common Stock.
 
8.   Survival and Indemnification.
 
8.1   Survival.  The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement until the expiration of the applicable statute of
limitations.
 
8.2   Indemnification.  The Company agrees to indemnify and hold harmless each
Investor and its Affiliates and their respective directors, officers, trustees,
members, managers, employees and agents, and their respective successors and
assigns, from and against any and all losses, claims, damages, liabilities and
expenses (including, without limitation, reasonable attorney fees and
disbursements (subject to Section 8.3 below) and other expenses incurred in
connection with investigating, preparing or defending any action, claim or
proceeding, pending or threatened and the costs of enforcement thereof)
(collectively, “Losses”) to which such Person may become subject as a result of
any breach of any representation, warranty, covenant or agreement made by or to
be performed on the part of the Company under the Transaction Documents, and
will reimburse any such Person for all such amounts as they are incurred by such
Person.
 
8.3   Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, (b) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation.  It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties.  No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.  The
Company will not be liable to any indemnified party under this Agreement (x) for
any settlement by such indemnified party effected without the Company’s prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed, or (y) for any Losses incurred by such indemnified party which a court
of competent jurisdiction determines in a final judgment which is not subject to
further appeal are solely attributable to (A) a breach of any of the
representations, warranties, covenants or agreements made by such indemnified
party under this Agreement or in any other Transaction Document or (B) the
fraud, gross negligence or willful misconduct of such indemnified party.
 

 
18

--------------------------------------------------------------------------------

 

9.   Miscellaneous.
 
9.1   Successors and Assigns.  This Agreement may not be assigned by a party
hereto without the prior written consent of the Company or the Investors, as
applicable, provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Securities in a transaction complying with
applicable securities laws without the prior written consent of the Company or
the other Investors, subject to applicable law.  The provisions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties.  Without limiting the
generality of the foregoing, in the event that the Company is a party to a
merger, consolidation, share exchange or similar business combination
transaction in which the Common Stock is converted into the equity securities of
another Person, from and after the effective time of such transaction, such
Person shall, by virtue of such transaction, be deemed to have assumed the
obligations of the Company hereunder, the term “Company” shall be deemed to
refer to such Person and the term “Common Stock” shall be deemed to refer to the
securities received by the Investors in connection with such
transaction.  Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.
 
9.2   Counterparts; Faxes.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed via facsimile, which shall be deemed an original.
 
9.3   Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
9.4   Notices.  Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given as hereinafter described (i) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (ii) if given by telex or
telecopier, then such notice shall be deemed given upon receipt of confirmation
of complete transmittal, (iii) if given by mail, then such notice shall be
deemed given upon the earlier of (a) receipt of such notice by the recipient or
(b) three days after such notice is deposited in first class mail, postage
prepaid, and (iv) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one Business Day after delivery
to such carrier.  All notices shall be addressed to the party to be notified at
the address as follows, or at such other address as such party may designate by
ten days’ advance written notice to the other party:
 

 
19

--------------------------------------------------------------------------------

 



If to the Company:
 
Viking Systems, Inc.
134 Flanders Road
Westborough, MA  01581
Attention:     Robert Mathews, Chief Financial Officer
Fax:        (508) 366-8858
 
With a copy to (which shall not constitute notice):
 
Trombly Business Law, PC
1320 Centre Street, Suite 202
Newton, MA  02459
 
If to the Investors:
 
to the addresses set forth on the signature pages hereto.
 
 
9.5   Expenses.  The parties hereto shall pay their own costs and expenses in
connection herewith, regardless of whether the transactions contemplated hereby
are consummated; provided, however, that, if the transactions contemplated
hereby are consummated, the Company shall reimburse to Clinton Group, Inc. an
amount not to exceed Fifty Thousand Dollars ($50,000) for reasonable and
documented out-of-pocket expenses incurred by the Investors.  Such reimbursement
shall be paid upon demand against presentation of reasonably detailed invoice(s)
for such expenses.  In the event that legal proceedings are commenced by any
party to this Agreement against another party to this Agreement in connection
with this Agreement or the other Transaction Documents, the party or parties
which do not prevail in such proceedings shall severally, but not jointly, pay
their pro rata share of the reasonable attorneys’ fees and other reasonable
out-of-pocket costs and expenses incurred by the prevailing party in such
proceedings.
 
9.6   Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investors.  Any amendment or waiver
effected in accordance with this paragraph shall be binding upon each holder of
any Securities purchased under this Agreement at the time outstanding, each
future holder of all such Securities, and the Company.
 
9.7   Publicity.  Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Company
or the Investors without the prior consent of the Company (in the case of a
release or announcement by the Investors) or the Investors (in the case of a
release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Company or the Investors, as the case may
be, shall allow the Investors or the Company, as applicable, to the extent
reasonably practicable in the circumstances, reasonable time to comment on such
release or announcement in advance of such issuance.  By 8:30 a.m. (New York
City time) on the trading day immediately following the Closing Date, the
Company shall issue a press release disclosing the consummation of the
transactions contemplated by this Agreement.  No later than the fourth (4th)
trading day following the Closing Date, the Company will file a Current Report
on Form 8-K attaching the press release described in the foregoing sentence as
well as copies of the Transaction Documents.  In addition, the Company will make
such other filings and notices in the manner and time required by the SEC.
 

 
20

--------------------------------------------------------------------------------

 

 
9.8   Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.
 
9.9   Entire Agreement.  This Agreement, including the Exhibits and the
Disclosure Schedules, and the other Transaction Documents constitute the entire
agreement among the parties hereof with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof and
thereof.
 
9.10   Further Assurances.  The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
 
9.11   Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York applicable to agreements made and to be performed
entirely within the State of New York (except to the extent the provisions of
the California Corporations Code would be mandatorily applicable to the issuance
of the Shares, the Warrants or the Warrant Shares).  Each of the parties hereto
irrevocably submits to the exclusive jurisdiction of the courts of the State of
New York located in New York County and the United States District Court for the
Southern District of New York for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Agreement and the transactions
contemplated hereby.  Service of process in connection with any such suit,
action or proceeding may be served on each party hereto anywhere in the world by
the same methods as are specified for the giving of notices under this
Agreement.  Each of the parties hereto irrevocably consents to the jurisdiction
of any such court in any such suit, action or proceeding and to the laying of
venue in such court.  Each party hereto irrevocably waives any objection to the
laying of venue of any such suit, action or proceeding brought in such courts
and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. TO THE
EXTENT ALLOWABLE UNDER APPLICABLE LAW, EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS
AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER.
 
9.12   Independent Nature of Investors’ Obligations and Rights.  The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Transaction Document.  The decision of each Investor to purchase Securities
pursuant to the Transaction Documents has been made by such Investor
independently of any other Investor.  Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents.  Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents.  Each Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.  Each Investor has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents.  The Company acknowledges that each of the Investors has been
provided with the same Transaction Documents for the purpose of closing a
transaction with multiple Investors and not because it was required or requested
to do so by any Investor.
 


[Signature Pages Follow]

 
21

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 
 
 

The Company:
VIKING SYSTEMS, INC.
 
 
By:       /s/John “Jed” Kennedy
Name:  John “Jed” Kennedy
Title:    President and Chief Executive Officer

 
   
 
 





[Signature Page for Investor Follows]



 
22

--------------------------------------------------------------------------------

 

 
 

The Investors:  
Clinton Group, Inc.
 
By:       /s/ Francis A. Ruchalski
Name:  Francis A. Ruchalski
Title:     Chief Financial Officer
 
Address for Delivery of Certificate to Investor: 
9 West 57th Street
26th Floor
New York, NY 10019
 
Subscription Amount: 
$1,700,000
    Shares: 6,800,000 Shares
5,100,000 Warrants

 
 
 
 
 
23

--------------------------------------------------------------------------------

 
 


 

The Investors: 
DAFNA LifeScience Market Neutral, Ltd.
 
By:       /s/ Nathan Fischel
Name:  Nathan Fischel
Title:     Managing Member
 
Address for Delivery of Certificate to Investor:
10990 Wilshire Avenue, Suite #1400
Los Angeles, CA 90024
 
Subscription Amount:
$210,000
    Shares:
840,000 Shares
630,000 Warrants

 
 
 
  
 
 





 
 
 

 
24

--------------------------------------------------------------------------------

 

 
 

The Investors:
DAFNA LifeScience Select, Ltd.
 
By:       /s/ Nathan Fischel
Name:  Nathan Fischel
Title:     Managing Member
 
Address for Delivery of Certificate to Investor:
10990 Wilshire Avenue, Suite #1400
Los Angeles, CA 90024
 
Subscription Amount:  
$530,000
    Shares: 2,120,000 Shares
1,590,000 Warrants

 
 
 
 
 
 
25

--------------------------------------------------------------------------------

 




 
 

The Investors: DAFNA LifeScience, Ltd.
 
By:       /s/ Nathan Fischel
Name:  Nathan Fischel
Title:     Managing Member
 
Address for Delivery of Certificate to Investor: 
10990 Wilshire Avenue, Suite #1400
Los Angeles, CA 90024
 
Subscription Amount: 
$260,000
    Shares:
1,040,000 Shares
780,000 Warrants

 
 
 
 





 



 
26

--------------------------------------------------------------------------------

 

 
 


 

The Investors: 
Pergament Multi-Strategy Opportunities, LP
 
By:       /s/ Steven J. Brown
Name:  Steven J. Brown
Title:     Portfolio Manager
 
Address for Delivery of Certificate to Investor:  
950 Third Avenue
3rd Floor
New York, NY 10022
 
Subscription Amount: 
$250,000
    Shares: 1,000,000 Shares
750,000 Warrants

 
 
 
 
 
 
 
27

--------------------------------------------------------------------------------

 
 
 
 
 

The Investors: 
Steven J. Brown
 


By:       /s/ Steven J. Brown
Name:  Steven J. Brown
 
Address for Delivery of Certificate to Investor: 
10 Jones Street, Apartment 5B
New York, NY 10014
 
Subscription Amount: 
$50,000
    Shares: 200,000 Shares
150,000 Warrants

 
 
 



 
28

--------------------------------------------------------------------------------

 



Schedule I
 
Purchase and Sale of Shares and Warrants
 
 
Name
Number of Shares of
Common Stock
Number of
Warrants
Aggregate
Purchase Price
       
Clinton Group, Inc.
6,800,000
5,100,000
$1,700,000
DAFNA LifeScience Market Neutral, Ltd.
840,000
630,000
$210,000
DAFNA LifeScience Select, Ltd.
2,120,000
1,590,000
$530,000
DAFNA LifeScience, Ltd.
1,040,000
780,000
$260,000
Pergament Multi-Strategy Opportunities, LP
1,000,000
750,000
$250,000
Steven J. Brown
200,000
150,000
$50,000
       
TOTAL
12,000,000
9,000,000
$3,000,000



 

